UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7114



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LINDA TAYLOR, a/k/a Jipsey Kuszmaul, a/k/a
Lindalee Marie Kuzma, a/k/a Lindalee Marie
Taylor,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-99-29, CA-01-28-3)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linda Taylor, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Linda Taylor appeals from the denial of her Fed. R. Civ. P.

60(b) motion, which sought reconsideration of the denial of her 28

U.S.C.A. § 2255 (West Supp. 2001) motion as untimely.           We find that

Taylor’s untimely and conclusory allegations of illness are insuf-

ficient to equitably toll the statute of limitations.               See Harris

v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000) (holding that

movant   must   show   extraordinary       circumstances   before   equitable

tolling will apply). Accordingly, we deny a certificate of appeal-

ability, deny permission to proceed in forma pauperis, and dismiss

the appeal.     We dispense with oral argument, because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                     DISMISSED




                                       2